Exhibit 10.1

 

LOGO [g76813i1.jpg]

39300 Civic Center Dr., Suite 140

Fremont, CA 94538

September 14, 2015

Jason Hart

39300 Civic Center Dr., Suite 140

Fremont, CA 94538

Dear Jason:

Identiv, Inc. (the “Company”) is pleased to offer you continued employment in
the position of President, effective as of September 9, 2015 (the “Effective
Date”). You shall report to the Company’s Chief Executive Officer. You agree
that, during your service at the Company, you shall not engage in any other
employment, consulting or other business activity without the prior written
consent of the Company.

Upon acceptance, this letter agreement will supersede your Executive Employment
Agreement with the Company dated March 13, 2014 in its entirety (the “Prior
Agreement”), and you agree that the Company will have no further obligations to
you pursuant to such agreement. For the avoidance of doubt this letter will not
alter or amend the terms and conditions of existing equity awards held by you,
including but not limited to vesting terms, which shall be governed by existing
restricted stock unit and stock option agreements, as applicable.

Compensation, Benefits

As of the Effective Date, your base salary will continue to be $350,000
annualized, paid in accordance with the Company’s standard payroll procedures.
In addition to your base salary, you will be eligible to earn commissions, based
on sales, of up to 100% of base salary, payable quarterly in accordance with the
Company quarterly sales commission payment policy (for purposes of commissions,
base salary is fiscal year salary starting for the full quarter of the Effective
Date), and an annual performance bonus of up to 50% of base salary (for purpose
of the annual bonus, base salary is defined to include 2015 fiscal year salary
predating the Effective Date). Performance periods, criteria and thresholds for
such incentive opportunities will be established by the Company’s CEO in
consultation with, and approved and evaluated by, the Compensation Committee of
the Company’s Board of Directors (“Board”). Your salary and incentive
compensation will be subject to periodic review and adjustment in accordance
with Company practices.

Earned performance bonuses will be paid in cash no later than two and one-half
(2  1⁄2) months after the close of the Company’s fiscal year in which they are
earned. All compensation will be subject to authorized payroll deductions and
required tax withholdings. All compensation due hereunder is intended to be
exempt from or compliant with Section 409A of the Internal Revenue Code (the
“Code”), and all provisions hereof are to be interpreted and administered in a
manner consistent with this intent. Any compensation or benefit due hereunder
that is subject to Section 409A of the Code will not commence until the tax year
in which any applicable release execution period expires and will be subject to
delay as necessary to avoid a prohibited distribution under Section 409A(a)(2)
of the Code. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company related to tax liabilities arising
from your compensation. For purposes of applying the provisions of Section 409A
of the Code to this letter agreement, each separately identified amount to which
you are entitled under this letter agreement shall be treated as a separate
payment. Any compensation paid pursuant to this letter agreement that is subject
to recovery under any applicable law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required.



--------------------------------------------------------------------------------

The Company shall promptly reimburse you for the ordinary and necessary business
expenses you incur in the performance of your duties, provided that such
expenses are incurred and accounted for in accordance with the Company’s
reimbursement policy. You will be eligible to participate in the employee
benefit plans made available by the Company to its senior executives from time
to time, and you shall be entitled to four (4) weeks of paid vacation per annum.
In addition to these benefits, you will be provided with an automobile, subject
to the terms of the Company’s car policy as in effect from time to time, for
business and personal use. The Company shall also reimburse you up to $10,000
annually for personal financial planning services.

Termination of Employment

Your employment with the Company is “at-will.” This means that either you or the
Company can terminate the employment relationship at any time and for any
reason, without cause and without prior notice.

Upon any termination of employment for any reason, you will be entitled to
payment of all earned but unpaid base salary, earned but unpaid commission and
unused paid vacation accrued as of the effective date of termination, provided
that payment will be made consistent with California law, any unreimbursed
business expenses authorized by this Agreement will be made no later than 30
days following the effective date of termination and continuation of any
employee benefits will be handled as required by applicable law (e.g., COBRA).
Except as provided below, you will not be entitled to any additional
compensation or benefits hereunder.

If your employment with Company terminates by reason of your death or Disability
(as defined below), then then you will be entitled to twelve (12) months of your
then-current base salary (subject to applicable deductions and required tax
withholdings), which will be paid in twelve (12) equal monthly installments from
the date of your termination of employment; provided that any installment that
is payable from the date of your termination of employment until March 15th of
the calendar year following the calendar year including your termination of
employment shall instead be paid in a single lump sum in cash on the sixtieth
(60th) day following your last day of employment.

If at any time outside the Change of Control Period, (as defined below), the
Company terminates your employment without Cause (as defined below) and you
provide an Enforceable Release (as defined below), then you will be entitled to:

(i) the sum of (a) twelve (12) months of your then-current base salary and
(b) all commissions under this letter agreement and all cash bonuses under the
Prior Agreement, if any, that were earned and paid during the twelve (12) months
preceding your last day of employment, which sum (subject to applicable
deductions and required tax withholdings) will be paid in twelve (12) equal
monthly installments from the date of your termination of employment; provided
that any installment that is payable from the date of your termination of
employment until March 15th of the calendar year following the calendar year
including your termination of employment shall instead be paid in a single lump
sum in cash on the sixtieth (60th) day following your last day of employment;

(ii) to the extent such termination occurs on or prior to December 31, 2016,
twelve (12) months continuing use of the Company automobile or, in lieu thereof
at the Company’s discretion, a cash payment equal to the value of such benefit;
and

(iii) Benefits Continuation (as defined below) for twelve (12) months beginning
in the month after your last day of employment.

 

2



--------------------------------------------------------------------------------

If at any time following the effective date of a Change of Control (the “Change
of Control Period”), your employment is terminated by the Company without Cause
or you are Constructively Terminated (each as defined below) and you provide an
Enforceable Release, then you will be entitled to:

(i) a lump sum payment equal to the sum of (a) twelve (12) months of your
then-current base salary and (b) all commissions per this letter agreement and
all cash bonuses per the Prior Agreement, if any, that were earned and paid
during the twelve (12) months preceding your last day of employment, which sum
(subject to applicable deductions and required tax withholdings) will be paid in
cash on the thirtieth (30th) day following your last day of employment;

(ii) Benefits Continuation for twelve (12) months beginning in the month after
your last day of employment;

(iii) to the extent such termination occurs on or prior to December 31, 2016,
twelve (12) months continuing use of the Company automobile or, in lieu thereof
at the Company’s discretion, a cash payment equal to the value of such benefit;
and

(iv) the vesting of shares subject to all stock options and restricted stock
units granted by the Company to you on or before December 31, 2016 (i.e., the
term of the Prior Agreement) shall accelerate and become fully vested and
exercisable as of the sixtieth (60th) day following your last day of employment.

Termination of Employment – Defined Terms

For purposes of this letter agreement, “Benefits Continuation” is defined as
Company reimbursement of the COBRA premiums for continuation of the Company
group health plan coverage for yourself and your eligible dependents that was in
effect as of the date of your termination; provided, however, that such
reimbursement shall terminate if and to the extent you become eligible to
receive group health coverage from a subsequent employer (and any such
eligibility shall be promptly reported to the Company). Notwithstanding the
foregoing, if reimbursement of COBRA premiums hereunder would violate the
Patient Protection and Affordable Care Act of 2010, the parties agree to reform
this as necessary to comply with said law and the regulations issued thereunder.

For purposes of this letter agreement, a termination of your employment will be
for “Cause” if you are terminated for any one or more of the following events,
as determined in good faith by the Board: (i) your commission of a felony
involving moral turpitude; (ii) your commission of any act of fraud,
embezzlement or dishonesty either intended to injure the Company or otherwise
having a material detrimental effect on the Company; (iii) in carrying out your
duties hereunder (A) gross negligence, (B) willful misconduct or (C) failure to
comply with a legal directive of the Board that is not cured within thirty
(30) days after written notice of such breach; or (iv) your breach of any
material provision of this letter agreement or your Employee Invention and
Confidential Information Agreement; or (v) your breach of any material Company
policy that has a material detrimental effect on the Company.

For purposes of this letter agreement, a “Change of Control” is defined as the
occurrence of any one or more of the following provided, however, that the
Company shall determine under parts (iii) and (iv) whether multiple transactions
are related, and its determination shall be final, binding and conclusive: (i) a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction the principal purpose of which is to change the state in which
the Company is incorporated; or (ii) the sale, transfer or other disposition of
all or substantially all of the assets of the Company; or (iii) any reverse
merger or series of related transactions culminating in a reverse merger
(including, but not limited to, a tender offer followed by a reverse merger) in
which the Company is the surviving entity but (A) the shares of Company common
stock outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (B) in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger or the initial transaction

 

3



--------------------------------------------------------------------------------

culminating in such merger, but excluding any such transaction or series of
related transactions that the Company determines shall not be a Change of
Control; or (iv) acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities but excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
of Control.

For purposes of this letter agreement, a termination of your employment will be
a “Constructive Termination” if you resign within sixty (60) days after the
occurrence of any one or more of the following events without your consent and
the Company fails to cure such event(s) within thirty (30) days after receiving
written notice thereof from you: (i) material reduction in your position or
responsibilities (other than temporarily in response to physical or mental
incapacity), but excluding any change in the reporting line caused by the
Company becoming a subsidiary of another public company; (ii) reduction of your
base salary and on target commission in excess of 10%, but excluding any general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; or (iii) relocation of your principal
worksite more than fifty (50) miles from its then-current location.

For purposes of this letter agreement, “Disability” is defined as an incapacity
to perform your duties for one hundred and eighty (180) or more days during any
twelve (12)-month period that is due, in the written opinion of a licensed
physician mutually acceptable to you and the Company, to a physical or mental
illness.

For purposes of this letter agreement, an “Enforceable Release” is defined as an
executed release of claims in a form satisfactory to the Company that is
irrevocable within sixty (60) days after your termination of employment.

Parachute Limitation

In the event that the benefits provided for in this letter agreement or
otherwise payable to you (i) constitute “parachute payments” within the meaning
of Section 280G of the Code and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then your benefits under this
letter agreement shall be either (A) delivered, subject to any applicable tax or
other withholdings, in full, or (B) delivered, subject to any applicable tax or
other withholdings, to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. To the extent
required to avoid a violation of Section 409A of the Code, in no event will you
or the Company exercise any discretion with respect to the ordering of any such
reduction of payments or benefits.

Unless you and the Company otherwise agree in writing, any determination
required under the immediately preceding paragraph shall be made in writing by
the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon you and the Company for all
purposes. For purposes of making the requisite calculations, the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Both the Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.

 

4



--------------------------------------------------------------------------------

Company Policies

In the performance of your duties, you shall comply with all applicable laws,
rules and regulations as well as all Company rules, procedures, policies,
requirements and directions. Like all Company employees, as a condition of your
employment with the Company, you will be required to sign and to be bound by the
terms of the Company’s Employee Invention and Confidential Information
Agreement, a copy of which is attached to this letter.

You understand and agree that by entering into this letter agreement, you
represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter agreement or the
Company’s policies.

Integration; Modification; Severability; Disputes

This letter agreement, your Employee Invention and Confidential Information
Agreement and any written Company plans and policies that are referenced in this
letter agreement, as such plans and policies may be amended by the Company from
time to time, set forth the terms of your employment with the Company on and
after the Effective Date, and supersede and replace any prior agreements,
representations or understandings, whether written, oral or implied, between you
and the Company.

No waiver, alteration, or modification, if any, of the provisions of this
agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto. If any term of this letter agreement is
held to be invalid or unenforceable, the remainder of the terms will remain in
full force and effect without such provision.

This agreement will be governed by and construed in accordance with the laws of
the State of California without regard to its conflict of laws principles.
Except as prohibited by law, any dispute with anyone (including the Company and
its employees, officers and directors) relating to your employment by the
Company or the termination of such employment will be resolved through binding
arbitration in Alameda County, California under the Arbitration Rules set forth
in California Code of Civil Procedure Section 1280 et seq., and pursuant to
California law.

 

5



--------------------------------------------------------------------------------

This offer is valid through September 15, 2015. You may indicate your acceptance
of this offer by signing the acknowledgment below and returning it to me.

Sincerely,

 

IDENTIV, INC. By:  

 /s/ Steven Humphreys

  Steven Humphreys, for the Board of Directors AGREED AND ACCEPTED: By:  

 /s/ Jason Hart

   

 9/14/2015

  Jason Hart     Date Accepted

 

6